internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to plr-110730-99 cc dom p si date date legend a b c state country dear this letter responds to a letter dated date and subsequent correspondence by your authorized representative on behalf of a requesting a ruling concerning the federal_income_tax consequences of the contribution of property to a partnership facts according to the information submitted a is a state limited_partnership formed for the purpose of making investments in various stocks and securities a’s portfolio includes common and preferred equity warrants options commercial paper government debt and corporate securities b is a country corporation formed for a similar purpose and has a similar portfolio of assets to simplify the negotiation and execution of investments and dispositions of stocks and securities and to lower investment costs a and b propose to form a new partnership c and transfer their respective portfolios to it in exchange for proportionate interests in the partnership additionally it is anticipated that in the future c will raise additional capital in the form of cash plr-110730-99 a has represented that a and b will contribute solely cash and or a diversified portfolio of stocks and securities to c there is no plan or intention for a or b to transfer assets other than cash and or a diversified portfolio of stocks and securities to c any other transferor who has contributed or will contribute assets to c has contributed or will contribute solely cash and or a diversified portfolio of stocks and securities to c for the purposes of these representations a portfolio of stocks and securities is diversified if it satisfies the and percent tests of sec_368 of the internal_revenue_code applying the relevant provisions of sec_368 except that in applying sec_368 government securities are included in determining total assets unless the government securities are acquired to meet the requirements of sec_368 law and analysis sec_721 provides that no gain_or_loss shall be recognized to a partnership or to any of its partners in the case of a contribution of property in exchange for an interest in the partnership sec_721 provides that sec_721 shall not apply to gain realized on a transfer of property to a partnership which would be treated as an investment_company within the meaning of sec_351 if the partnership were incorporated sec_1_351-1 of the income_tax regulations provides that a transfer to an investment_company will occur when i the transfer results directly or indirectly in diversification of the transferors' interests and ii the transferee is a regulated_investment_company ric real_estate_investment_trust reit or a corporation more than percent of the value of whose assets excluding cash and non-convertible debt obligations from consideration are held for investment and are readily marketable stocks or securities or interests in rics or reits sec_1002 of the taxpayer_relief_act_of_1997 pub_l_no 111_stat_788 the act amends sec_351 for transfers after date in taxable years ending after such date subject_to certain transitional relief provisions sec_1002 of the act is intended to expand the types of assets considered in determining whether a transfer is to a transferee described in sec_1_351-1 to include certain assets in addition to readily marketable stocks or securities and interests in rics and reits however the act is not intended to alter the requirement of sec_1_351-1 that a transfer of property will be considered to be a transfer to an investment_company under sec_351 only if the transfer results directly or indirectly in diversification of the transferors' interests see s rep 105th cong 1st sess h_r plr-110730-99 rep 105th cong 1st sess h_r rep 105th cong 1st sess sec_1_351-1 provides that a transfer ordinarily results in diversification of the transferors’ interests if two or more persons transfer nonidentical assets to a corporation in the exchange it further provides that if a transfer is part of a plan to achieve diversification without recognition of gain such as a plan which contemplates a subsequent transfer however delayed of the corporate assets or of the stock_or_securities received in the earlier exchange to an investment_company in a transaction purporting to qualify for nonrecognition treatment the original transfer will be treated as resulting in diversification sec_1_351-1 provides that i a transfer of stocks and securities will not be treated as resulting in a diversification of the transferors’ interests if each transferor transfers a diversified portfolio of stocks and securities and ii a portfolio of stocks and securities is considered to be diversified if it satisfies the and percent tests of sec_368 applying the relevant provisions of sec_368 except the government securities are included in total assets for purposes of the denominator of the and percent tests unless acquired to meet the and tests but are not treated as securities of an issuer for purposes of the numerator of the and percent tests a corporation is diversified within the meaning of sec_368 if not more than percent of the value of its total assets is invested in the stock and securities of any one issuer and not more than percent of the value of its total assets is invested in the stock and securities of or fewer issuers conclusions after applying the relevant law to the facts submitted and the representations made we find that the transfer by a to c is not a transfer of property to a partnership that would be treated as an investment_company within the meaning of sec_351 if c were incorporated provided that this is the only transfer to c except for transfers solely of cash and or a diversified portfolio of stocks and securities accordingly no gain_or_loss will be recognized by a on contribution of the assets described above to c in exchange for an interest in c we express no opinion on the tax treatment of the transaction described above under any other provision of the code or regulations or the tax treatment of any conditions existing at the time or or effects resulting from the transaction not specifically covered by the above ruling in particular we express no opinion as to whether the proposed transaction described above is part of a plan to achieve diversification without recognition of gain under sec_1_351-1 furthermore we express no opinion as to the consequences of other transfers to c either as to whether such other transfers would be transfers to an investment_company or would except for transfers solely of cash and or a diversified portfolio of stocks and securities when taken together with the transfers by a and b cause those transfers to be considered plr-110730-99 transfers to an investment_company temporary or final regulations pertaining to one or more of the issues addressed in this ruling letter have not yet been adopted therefore this ruling will be modified or revoked if adopted temporary or final regulations are inconsistent with any conclusions in this ruling see dollar_figure of revproc_99_1 1999_1_irb_6 however when the criteria in dollar_figure of revproc_99_1 are satisfied a ruling is not revoked or modified retroactively except in rare or unusual circumstances under a power_of_attorney on file in this office copies of this letter are being sent to your authorized representatives this ruling is directed only to the taxpayer requesting it under sec_6110 it may not be used or cited as precedent sincerely yours jeff erickson assistant to the branch chief branch office of the assistant chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
